UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-7703



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CHARLES BATSON, a/k/a Charles N. Taylor,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at New Bern. James C. Fox, District Judge.
(CR-95-60-4, CA-97-214-4-F)


Submitted:   April 15, 1999                 Decided:   April 21, 1999


Before NIEMEYER and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Charles Batson, Appellant Pro Se. Rudolf A. Renfer, Jr., Assistant
United States Attorney, Yvonne Victoria Watford-McKinney, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles Batson seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West 1994 &

Supp. 1998).   We have reviewed the record and the district court’s

opinion and find no reversible error. See United States v. Batson,

Nos. CR-95-60-4; CA-97-214-4-F (E.D.N.C. Dec. 24, 1997).*    We de-

cline to review the claims brought for the first time in this ap-

peal.    See Muth v. United States, 1 F.3d 246, 250 (4th Cir. 1993).

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




     *
        We   construe  Batson’s   “Motion   for  Certificate   of
Appealability,” which was filed in this Court and later forwarded
to the district court for disposition, as a timely notice of
appeal.


                                  2